*96OPINION
By FUNK, PJ.
The case is in this court on appeal, and was submitted on a transcript of the evidence taken below and some additional evidence in this court.
We have considered all the evidence submitted, and have read all the briefs filed in this court and the written opinion of the Common Pleas Judge who heard the case.
We do not deem it necessary to go into a review and analysis of the evidence in this case, as our point of view is so different from that of defendants Don L. and Flossie Manley that any summary of the evidence we would make to sustain our conclusions would appear to them to be harsh. We therefore only say that we have come to the same conclusion as did the court below; i.e., we find for the plaintiff on the issue presented by the cross-petition of Don L. Manley and Flossie Manley and the reply thereto.
A decree may be drawn accordingly, and the cause will be remanded to the Common Pleas Court for further proceedings according to law.
STEVENS and WASHBURN, JJ, concur in judgment.